Citation Nr: 0407596	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, 
to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
Agent Orange exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for excision of knot on 
neck.

5.  Entitlement to special monthly pension based on the need 
for aid and attendance of another individual.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


REMAND

The appellant had active military service from August 1969 to 
June 1972.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from a January 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the above claims.

A review of the record reveals that the appellant's PTSD 
claim was previously denied by a January 1992 rating 
decision.  Although some of the supplemental statements of 
the case (SSOCs) on this claim acknowledged the prior rating 
decision, the RO did not explicitly address whether new and 
material evidence had been submitted to reopen this 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  


Pulmonary fibrosis, peripheral neuropathy, PTSD

The Board concludes VA has a further duty to assist the 
appellant in developing these claims because the record shows 
there is evidence outstanding from the Social Security 
Administration (SSA).  In numerous statements, the appellant 
has indicated that he has been in receipt of disability 
benefits from SSA since 1983 or 1984.  No attempt to retrieve 
his records has been made.  It is not known whether 
additional records from SSA would be relevant to any of these 
claims, but VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Since it is necessary to remand this case to obtain the 
appellant's records from the SSA, his most recent VA 
treatment records should also be obtained.

Neck, aid and attendance

A September 2002 rating decision, in pertinent part, denied 
entitlement to service connection for excision of knot on 
neck and denied entitlement to special monthly pension based 
on the need for aid and attendance of another individual 
(although special monthly pension at the housebound rate was 
granted). In November 2002, the RO received a statement from 
the appellant expressing disagreement with, among other 
things, these two issues.  The RO then issued a supplemental 
statement of the case (SSOC) in April 2003 which included 
these two issues.  

The RO followed an incorrect procedure in this case.  A 2002 
amendment to VA's regulations (enacted prior to receipt of 
the November 2002 statement at issue here) indicated that a 
SSOC should not be used to respond to a notice of 
disagreement (NOD) on newly appealed issues that were not 
addressed in the statement of the case (SOC).  Rather, 
another statement of the case must be issued in response to 
the NOD.  See 38 C.F.R. § 19.31.  The appellant's notice of 
disagreement is therefore still pending.  It is proper to 
remand these claims because the appellant has not been 
provided a SOC on these issues.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, an issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  
Accordingly, this case is remanded for the following:

1.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Obtain the appellant's medical 
records from the VA facility in Jackson 
for all outpatient treatment and 
hospitalization from March 2003 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims for service 
connection for pulmonary fibrosis, 
peripheral neuropathy, and PTSD.  If any 
such action does not resolve a claim, 
issue the appellant and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for further appellate 
review, if in order.  

4.  Provide the appellant a statement of 
the case as to the issues of entitlement 
to service connection for excision of 
knot on neck and denied entitlement to 
special monthly pension based on the need 
for aid and attendance of another 
individual.  The appellant should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of an issue to the 
Board.  If a timely substantive appeal is 
not filed, a claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  These claims must be afforded expeditious 
treatment.  

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


